 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
      HAROLD WALKER,                                    Case No. 1:19-cv-001546-LJO-SKO
 9
                         Plaintiff,                     ORDER GRANTING PLAINTIFF’S EX
10            v.                                        PARTE APPLICATION FOR
                                                        EXTENSION OF TIME TO FILE FIRST
11    POLICE CHIEF JOHN DOE, et al.,                    AMENDED COMPLAINT

12                       Defendants.                    (Doc. 7)
                         /
13

14          Plaintiff is proceeding pro se and in forma pauperis in a civil rights action pursuant to 42
15 U.S.C. § 1983. On January 28, 2020, Plaintiff filed an ex parte application to extend time to file his

16 amended complaint until February 23, 2020. (Doc. 7.) Good cause having been presented to the

17 court and GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:

18          Plaintiff is granted until February 23, 2020, in which to file his amended complaint.
19
     IT IS SO ORDERED.
20

21 Dated:      January 30, 2020                                    /s/   Sheila K. Oberto           .
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
